Citation Nr: 1625397	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  09-18 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert W. Gillikin, II, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty from January 1968 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A June 2008 rating decision granted service connection for PTSD and assigned an initial 30-percent rating, effective in January 2004.  The Veteran appealed the initial rating.  A March 2009 rating decision denied TDIU.  The Veteran timely perfected separate appeals of those determinations.

In January 2011, the Veteran testified at a Board hearing via video conference before the undersigned Acting Veterans Law Judge, with the Veteran sitting at the local RO, and the undersigned sitting at the Board's Central Offices in Washington, DC. A transcript of the hearing testimony is associated with the claims file.

Per a November 2012 Board decision, an April 2013 rating decision granted an initial 50-percent rating for the PTSD, effective in December 2010.  In response to the Veteran's claim of entitlement to an increased rating, a December 2015 rating decision continued the assigned 50-percent rating for PTSD.  There is no indication in the claims file that the Veteran has appealed that decision.

In November 2012, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development.


FINDINGS OF FACT

1.  The AMC completed the additional development directed in the November 2012 Board remand.

2.  At no time during the rating period on appeal has the Veteran's service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

The requirements for a total disability rating based upon individual unemployability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 3.400(o), 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the March 2009 rating decision, via an April 2008 letter, the RO provided the Veteran with time and content compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Further, neither the Veteran nor his representative has asserted any notice-type error or claimed any specific prejudice as a result.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA and non-VA records, to include the records associated with the Social Security Administration award of disability benefits, are in the claims file.  Further, as noted earlier, the Board remanded the case for additional records and current examinations to assess the occupational impairment of his service-connected disabilities.  (Emphasis added)  Neither the Veteran nor his representative asserts that there are additional records to obtain.
As concerns the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Requirements

In order to establish entitlement to TDIU, there must be impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more. When there are two or more disabilities, at least one disability must be ratable at 
40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100-percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Discussion

Prior to January 22, 2010, the Veteran's sole service-connected disability was PTSD rated at 30 percent, which means that his claim must be considered on an extraschedular basis for that period.  VA's policy is to award TDIU in all cases where service-connected disability precludes gainful employment regardless of the percentages awarded.  38 C.F.R. §§ 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Appropriate cases must be referred to the Director of the VA Compensation Service (Director) or Undersecretary for Benefits for such extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The governing standard is whether the evidence shows a plausible basis for an allowance of TDIU.  Id.

Effective January 22, 2010, entitlement to service connection for coronary artery disease (CAD) was established, and a 10 percent rating was assigned.  The combined rating was 40 percent.  After the rating for PTSD was increased to 50 percent effective from December 6, 2010, the combined rating became 60 percent.  These ratings continue to fall short of that required for scheduler consideration, and the claim for TDIU must continue to be considered on an extraschedular basis prior to April 27, 2011.  

As of April 27, 2011, due to the CAD having received a rating of 30 percent, the Veteran's total rating became 70 percent.  See 38 C.F.R. § 4.25.  The claim must be considered under the schedular criteria from that date forward.  38 C.F.R. § 4.16(a).

Given the state of the evidence, however, the Board may discuss whether the Veteran meets the required criteria together in one section, rather than one under the extraschedular criteria, and then a separate discussion under the schedular criteria.  As noted in the Introduction, the effective date of the Veteran's grant of service connection for PTSD is in January 2004.  Hence, the Board has considered the evidence of record as of that date forward.  See 38 C.F.R. § 3.400.

The preponderance of the evidence shows that the Veteran's primary disability is his PTSD.  Regarding his CAD, the April 2011 VA heart examination report reflects that the examiner assessed the Veteran's METS as greater than 5 but less than 7.  (04/27/2011 VBMS entry-VA Examination)  A MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).  The April 2014 VA examination report reflects that the examiner assessed the same level of disability.  (04/24/2014 VBMS entry-VA Examination)

Both the 2011 and 2014 examination reports reflect that the basis of the Veteran's CAD is mild left ventricle hypertrophy.  The mildness of the disability is shown by the ejection fraction of 75 percent and the fact that the Veteran did not have congestive heart failure.  Id.  In light of these factors, the examiner who conducted the 2014 examination opined that the Veteran's heart disability did not result in any occupational impairment.

The RO request for a physical examination asked the examiner to opine whether it was at least as likely as not that the Veteran's CAD rendered him unemployable.  The examiner deemed the question moot in light of the objective findings on clinical examination.  The Board finds no prejudice, as the examiner noted the objective medical findings, and due to the fact that the issue of employability is a matter that the Board decides.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The Board now turns to the Veteran's impairment due to his PTSD.

On his formal claim for TDIU, the Veteran reported that he had a high school education, and he denied any further formal education or training.  His military occupational specialty was vehicle mechanic.  He also reported that he last worked full time in 2003.  Over the prior 30 years or so, he was a truck driver and shop foreman.  He has not actually sought employment since.  (05/08/2008 VBMS entry-VA 21-8940)  The Veteran's medical records and his written submissions reflect that he was terminated from his last full-time job due to economic reasons, not disability.  His former employer reported in January 2003 that the Veteran's position as shop foreman was eliminated due to increased operating costs.  (05/08/2008 VBMS entry-Third Party Correspondence).  Further, the Veteran stated in his January 2004 informal claim for TDIU that he could no longer work due to his low back and right lower extremity disabilities; and, the medications he took for those disabilities prevented him from driving or operating machinery.  (01/16/2004 VBMS entry-Statement In Support of Claim)  It has only been in later years that the Veteran has asserted that he is unable to work due to his PTSD.

The Veteran's PTSD manifests with several symptoms, to include depression, anxiety, irritability, panic attacks, nightmares, sleep disturbance, intrusive thoughts, and flashbacks.  His relationship with his wife is distant; there is little verbal communication between them, and they sleep in separate bedrooms due to his sleep disturbance.  The Veteran maintains a good relationship with his grandson, whom he and his wife raised, and he maintains telephone contact with some other family members.  As concerns occupational impairment, the primary impact of the PTSD is that the Veteran prefers to isolate.  He dislikes crowds; and, while he can-and rarely, goes to stores and restaurants, his preference is to avoid them.  The medical evidence reflects that the Veteran has reported that he is incapacitated by anxiety when faced with crowds or unfamiliar situations.  See 05/08/2008 VBMS entry-VA Examination; 12/06/2010 VBMS entry-VA Examination, pp. 29 et seq.

At the Board hearing, the Veteran's representative asserted that the RO erred in denying TDIU because the Veteran's anxiety when faced with crowds or a new environment was not properly considered.  (01/11/2010 VBMS entry-Hearing Testimony, p. 4).  The Board in fact considers those factors but still finds the Veteran employable.

The preponderance of the evidence shows that the Veteran is competent to manage his financial benefits.  The examination reports and the outpatient records note that the Veteran's mood consistently vacillates between "ok" and depressed.  Hence, the Board deems the Veteran as chronically depressed.  Nonetheless, the Veteran's PTSD symptoms have not deprived him of his ability to function independently.  While one examination report reflects that a friend drove the Veteran to the appointment, the outpatient records consistently note that the Veteran presented alone for his appointments.  See 12/01/2015 VBMS entry-CAPRI1, pp. 10, 26, 35, 115.  Further, the Veteran spends the majority of his time alone on his farm where he enjoys the outdoors.  He has occasional interaction with a neighbor though there is no close relationship between them.  Id. at 57.  As concerns the Veteran's depression, however, he personally reported that the onset of his depression coincided with his having to cease working due to his physical disabilities, as he was accustomed to working hard and being productive.  (04/12/2004 VBMS entry-VA Examination).  Although the Veteran has not worked or even sought work for some 13 years, the evidence compellingly shows that his PTSD did not preclude him from maintaining gainful employment.

The April 2014 VA examiner noted that the Veteran had not left his employment due to his PTSD, remained able to work in jobs such as his former occupation that did not require much interaction with others, and opined that PTSD did not make him unemployable.  A March 2012 addendum opinion to the December 2010 VA examination agrees that the Veteran's PTSD does not render him unemployable.  

As set forth earlier, under VA regulations, the Veteran's age plays no role in deciding the issue.  In addition to his chronically depressed mood, the Board also notes the Veteran's anxiety and isolationist tendencies, which probably disqualify him from a number of occupations which would entail extensive interaction with the public or several co-workers.  Nonetheless, the applicable regulations do not require the Board to specify jobs that may be available to the Veteran.  His past work experience as a truck driver and shop foreman demonstrates the capacity for discharging responsibility that entails paperwork and minimal supervision of and interaction with others.  Based on the evidence set forth above, the Board finds that the Veteran's PTSD still does not render him unable to obtain and maintain substantially gainful employment under similar circumstances.  Thus, the Board finds that the Veteran's service-connected disabilities do not render him unemployable.

In light of all of the above, the Board finds the preponderance of the evidence is against referral for consideration of TDIU on an extraschedular basis for the period prior to April 27, 2011, and is against the claim under the schedular criteria from that date forward.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a total disability rating based upon individual unemployability is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


